Citation Nr: 1809394	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for inguinal hernia, to include as secondary to service-connected back disability.

2. Entitlement to service connection for a neck disability, to include as secondary to service-connected back disability.

3. Entitlement to service connection for a foot disability, to include foot calluses and arthritis.

4. Entitlement to service connection for granulomatous disease, to include as due to asbestos exposure.

5. Entitlement to an initial rating in excess of 10 percent for a back disability.
 

REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1978 to October 1984, and from January 1987 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

With regard to the Veteran's claim of entitlement to service connection for an inguinal hernia, the Board notes that a review of the service treatment records (STRs) shows that in August 1986, it was noted that the Veteran may have an inguinal hernia.  Further, at the time of his February 1995 separation examination, he was noted to have a provisional diagnosis of a small, left inguinal hernia.  Additionally, the Veteran has reported that his inguinal hernia may have been caused or aggravated by his service-connected back disability.  

In light of the in-service documentation of a potential inguinal hernia, and the Veteran's report that he continued to experience symptoms of such; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present inguinal hernia.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With regard to the Veteran's claim of entitlement to service connection for a neck disability, the Veteran has reported that he injured his neck and back while performing maintenance aboard a fleet oiler in 1985.  He reported that he has experienced neck pain since that time. Additionally, the Veteran has reported that his neck disability may have been caused or aggravated by his service-connected back disability.  

In light of the Veteran's report of injuring his neck during active service, and his report of experiencing pain since that time; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present neck disability.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for a foot disability, the Veteran has asserted that his foot calluses and arthritis are related to service.  STRs document complaints of and treatment for foot problems and calluses in December 1994, March 1995, and May 1995.  During service, he was diagnosed with overuse syndrome, chronic plantar calluses, and metatarsalgia.  The Veteran has reported that he has continued to experience foot problems since that time.

In light of the documents complaints of foot problems in service, and the Veteran's statements that he has continued to experience foot trouble since that time; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present foot disability.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for granulomatous disease, the Veteran has reported that he developed granulomatous disease as a result of asbestos exposure he sustained while serving aboard naval vessels.  A review of the Veteran's service records shows that he did in fact serve aboard naval vessels while in active service.  Post-service treatment records show that the Veteran was noted to have findings consistent with prior granulomatous disease in January 2000 and an impression for calcified granuloma right midlung in October 2009. 

In light of the Veteran's report of asbestos exposure during active service, his service aboard at least one naval vessel during a time when asbestos was commonly used for insulation aboard such vessels, and the post-service medical evidence of record showing the Veteran to have granulomatous disease; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently granulomatous disease.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to an increased initial rating for his back disability, the Board notes that the Veteran was last afforded a VA examination of his back in December 2010.  A review of the record tends to show that the severity of the Veteran's back disability may have increased since that time.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his back disability.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current present inguinal hernia.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current present inguinal hernia is etiologically related to the Veteran's active service.  The examiner must specifically comment on the findings of inguinal hernia noted in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present inguinal hernia was caused or chronically worsened by the Veteran's service-connected back disability, to include any altered body mechanics resulting from such.

The rationale for all opinions expressed must be provided. 

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current present neck disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current present neck disability is etiologically related to the Veteran's active service.  The examiner should presume that the Veteran is a reliable historian with regard to his report of injuring his neck during active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present neck disability was caused or chronically worsened by the Veteran's service-connected back disability, to include any altered body mechanics resulting from such.

The rationale for all opinions expressed must be provided. 

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current present foot disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.   

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current present foot disability is etiologically related to the Veteran's active service.  The examiner should specifically comment on the findings of foot disabilities noted in service. 

The rationale for all opinions expressed must be provided.  

5.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current present granulomatous disease.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current present granulomatous disease is etiologically related to the Veteran's active service, to include asbestos exposure sustained in such.  

The rationale for all opinions expressed must be provided. 

6.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups. The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information.

If the examiner cannot provide any of the requested findings without resorting to speculation, the examiner must state why that is so and provide a detailed rationale as to the reason why the requested findings could not be provided.

7.  Confirm that the VA examination reports and all opinions provided comport with this remand, and undertake any additional development determined to be warranted. 

8.  Then, readjudicate the issues on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




